                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

KELLY PRECHT AND                              CIVIL ACTION NO. 2:18-cv-00853
FLAVIA PRECHT

VERSUS                                        UNASSIGNED DISTRICT JUDGE

COLUMBIA GULF TRANSMISSION,                   MAGISTRATE JUDGE HANNA
LLC

                           MEMORANDUM RULING

      Pending before the court is the motion to amend the complaint, which was

filed by the plaintiffs, Kelly Precht and Flavia Precht. (Rec. Doc. 24). The motion

is opposed. (Rec. Doc. 26). Considering the evidence, the law, and the arguments

of the parties, and for the reasons fully explained below, the motion is DENIED.

                                    Background

      This case started in the 14th Judicial District Court, Calcasieu Parish,

Louisiana and was removed to this forum under 28 U.S.C. § 1332. The plaintiffs

filed a motion to remand the action back to state court, but that motion was denied.

Now, the plaintiffs are seeking to amend their complaint to add an additional

defendant that would destroy diversity and require remand.

      The plaintiffs, Kelly Precht and Flavia Precht, alleged in their original petition

for damages that they lease land from the Stone Family, LLC for the purpose of

grazing cattle, farming, and crawfishing. They further alleged that, after their lease
was in effect, the Stone Family, LLC executed a right-of-way agreement, covering

the same property and permitting defendant Columbia Gulf Transmission, LLC to

construct a pipeline traversing the property. That agreement allegedly required

Columbia Gulf to replace and restore the area disturbed by the laying, construction,

operation, replacement, or maintenance of pipelines to a condition as near as

practical to the property’s original condition and also to pay for any damage to

marketable timber, crops, approved fences, and approved tile drains.

      The plaintiffs alleged that Columbia Gulf did not enter into a similar right-of-

way agreement with them. They further alleged that Columbia Gulf trespassed on

the property that the Prechts lease and constructed a pipeline through their leased

premises without regard for their crops, constructions, or possessions. The plaintiffs

further alleged that they sustained damages due to Columbia Gulf’s activities

including damage to agricultural crops growing on the property, the cost of restoring

farm infrastructure, past and future crop damage, losses due to the change in crop

prices, losses due to a change in the yield per acre, and loss of crawfish income. The

plaintiffs alleged that, despite amicable demand, Columbia Gulf did not honor their

leasehold rights. The plaintiffs therefore sought to recover for their pecuniary and

nonpecuniary damages plus attorneys’ fees and court costs.

      In their proposed amending complaint, the plaintiffs seek to add Stone Family,

LLC as a defendant.

                                          2
                                      Law and Analysis

       Federal district courts are courts of limited jurisdiction, possessing only the

power authorized by the Constitution and by statute.1 Accordingly, federal courts

have subject-matter jurisdiction only over civil actions presenting a federal question2

and those in which the amount in controversy exceeds $75,000 exclusive of interest

and costs and the parties are citizens of different states.3 For that reason, a suit is

presumed to lie outside a federal court's jurisdiction until the party invoking federal-

court jurisdiction establishes otherwise.4 “[B]ecause the effect of removal is to

deprive the state court of an action properly before it, removal raises significant

federalism concerns.”5 The removal statute must therefore be strictly construed, and

any doubt about the propriety of removal must be resolved in favor of remand and

against federal-court jurisdiction.6




1
        See, e.g., Griffin v. Lee, 621 F.3d 380, 388 (5th Cir. 2010); Halmekangas v. State Farm Fire
and CVS. Co., 603 F.3d 290, 292 (5th Cir. 2010); Howery v. Allstate Ins., Co., 243 F.3d 912, 916
(5th Cir. 2001).
2
       28 U.S.C. § 1331.
3
       28 U.S.C. § 1332.
4
       Howery v. Allstate, 243 F.3d at 916.
5
       Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 365 (5th Cir. 1995).
6
       Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007); Carpenter
v. Wichita Falls, 44 F.3d at 366; Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000).

                                                 3
       In its removal notice, Columbia Gulf established that the prerequisites for

federal-court jurisdiction under 28 U.S.C. § 1332 were satisfied with regard to the

parties in the lawsuit at that time. However, adding Stone Family, LLC as a

defendant in the suit would destroy diversity.

       It has already been established that the plaintiffs are citizens of Louisiana and

that Columbia Gulf is a citizen of Delaware and Texas. Accordingly, those parties

are diverse. The plaintiffs alleged that Stone Family, LLC is a limited liability

company. A limited liability company is a citizen of every state in which any

member of the company is a citizen,7 and the citizenship of an LLC is determined

by the citizenship of all of its members.8 Therefore, the diversity analysis for a

limited liability company requires a determination of the citizenship of every

member of the company.9 If any member is not diverse, the limited liability

company is not diverse. The plaintiffs alleged that the members of Stone Family,


7
       See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
8
       Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C., 757 F.3d 481, 483 (5th Cir.
2014); Harvey v. Grey Wolf, 542 F.3d at 1080.
9
        See, Harvey v. Grey Wolf, 542 F.3d at 1080; Grupo Dataflux v. Atlans Global Group, L.P.,
541 U.S. 567, 585, n. 1 (2004) (noting that courts of appeal have held that the citizenship of each
member of a limited liability company counts for diversity purposes); Carden v. Arkoma Assocs.,
494 U.S. 185, 196 (1990) (holding that the citizenship of an unincorporated entity or association
is based upon the citizenship of all of its members). See also Wright v. JPMorgan Chase Bank,
NA, No. 09-cv-0482, 2009 WL 854644, at *1 (W.D. La. Mar. 26, 2009) (“If the members are
themselves partnerships, LLCs, corporations or other form of entity, their citizenship must be
alleged in accordance with the rules applicable to that entity, and the citizenship must be traced
through however many layers of members or partners there may be.”)

                                                4
LLC are George Stone, who is domiciled in North Carolina, and Donna Welch, who

is domiciled in Louisiana. Because the citizenship of a natural person is determined

by the state in which he or she is domiciled,10 Mr. Stone is a North Carolina citizen

and Ms. Welch is a Louisiana citizen. Consequently, Stone Family, LLC is also a

Louisiana citizen, and Stone Family, LLC is not diverse in citizenship from the

plaintiffs. Therefore, if the amendment were permitted, this suit would have to be

remanded to state court.

       Typically, amendments to pleadings are governed by Federal Rule of Civil

Procedure 15(a), which states that leave to amend “shall be freely given when justice

so requires.” In removed cases, however, a district court has discretion to either

grant or deny the amendment of a complaint when subject-matter jurisdiction is

based on diversity and the plaintiff seeks to amend the complaint to add a nondiverse

party.11 Thus, when faced with a motion to amend a complaint to add a nondiverse

defendant in a removed case, federal courts are required to scrutinize the proposed

amendment more closely than they would other proposed amendments.12 Deciding

whether to permit an amendment that would destroy the court’s subject-matter


10
       Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).
11
       28 U.S.C. § 1447(e); Schindler v. Charles Schwab & Co., Inc., 2005 WL 1155862, *2 (E.D.
La. 2005) (citing Ascension Enterprises, Inc. v. Allied Signal, Inc., 969 F.Supp. 359, 360 (M.D.
La. 1997)). See also Doleac ex rel. Doleac v. Michalson, 264 F.3d 470, 476 (5th Cir. 2001).
12
       Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987).

                                               5
jurisdiction requires a balancing of the diverse defendant's interest in retaining the

federal forum with the plaintiff’s competing interests.13 In such a situation, “the

court may deny joinder, or permit joinder and remand the action to the State court,”14

and “[t]he decision between these two options rests squarely within the discretion of

the district court.”15

       In Hensgens v. Deere & Co., the Fifth Circuit identified four factors that

should be considered in deciding whether to permit such an amendment: (1) whether

the purpose of the amendment is to defeat federal jurisdiction, (2) whether the

plaintiff was dilatory in requesting the amendment, (3) whether the plaintiff will be

significantly injured if the amendment is not allowed, and (4) whether any other

factors bear on the equities.16 Each factor will be addressed in turn.

       In analyzing the first Hensgens factor, courts consider whether the plaintiff

knew the identity of the non-diverse defendant when the state court complaint was

filed and whether the plaintiff has stated a valid claim against the nondiverse




13
       Hensgens v. Deere & Co., 833 F.2d at 1182.
14
       28 U.S.C. § 1447(e).
15
       Martinez v. Holzknecht, 701 F.Supp.2d 886, 888-89 (S.D. Tex. 2010). See, also, Hensgens
v. Deere & Co., 833 F.2d at 1182.
16
       Hensgens v. Deere & Co., 833 F.2d at 1182.

                                              6
defendant.17 A plaintiff's possession of a valid claim suggests that the purpose of a

proposed amendment is not to defeat diversity.18 But when the plaintiff knew the

nondiverse defendant’s identity when the lawsuit was originally filed in state court

but did not name him as a defendant, this suggests that the motion to amend was

intended to frustrate diversity jurisdiction.19

       In this case, the plaintiffs were aware of Stone Family, LLC when they

initiated this lawsuit in state court and actually mentioned Stone Family, LLC in

their original petition. This suggests that the plaintiffs are seeking to name Stone

Family, LLC at this time in an effort to avoid federal-court jurisdiction. The

plaintiffs have not alleged any damages resulting solely from the independent

actions of Stone Family, LLC. The only allegation in the proposed amended petition

directed at Stone Family, LLC is that it “allowed a pipeline to be constructed through

plaintiffs’ leased premises without regard for plaintiffs’ crops, constructions[,] and

possessions.” (Rec. Doc. 24-4 at 4). This is nothing new; it merely merges two

separate allegations from the original petition. In the original petition, the plaintiffs



17
       See, e.g., Fontenot v. Johnson & Johnson, No. 10-CV-162, 2012 WL 2064722, at *4 (W.D.
La. Apr. 13, 2012), report and recommendations adopted, 2012 WL 2064848 (W.D. La. June 5,
2012); Richardson v. Wal-Mart Stores Texas, LLC, 192 F.Supp.3d 719, 726 (S.D. Tex. 2016).
18
        See Tillman v. CSX Transp., Inc., 929 F.2d 1023, 1029 (5th Cir. 1991) (“the plaintiff had a
valid cause of action against the DOTD, so the principal purpose of the amendment was not to
defeat federal jurisdiction.”).
19
       Martinez v. Holzknecht, 701 F.Supp.2d at 889 (collecting cases).

                                                7
alleged that a right-of-way agreement was executed by Stone Family, LLC and

Columbia Gulf (Rec. Doc. 102 at 1) and that, acting pursuant to that agreement,

Columbia Gulf “constructed a pipeline through plaintiffs’ leased premises without

regard for plaintiffs’ crops, constructions[,] and possessions.” (Rec. Doc. 1-2 at 3).

The plaintiffs did not allege that they were damaged when Stone Family, LLC

executed the right-of-way agreement. Instead, they alleged that they were damaged

when Columbia Gulf undertook activities on the property pursuant to the right-of-

way agreement. When the plaintiffs filed their original petition, they were aware of

the existence of Stone Family, LLC and they were also aware of the role that Stone

Family, LLC played with regard to the actions that allegedly caused their damages.

Presumably, the plaintiffs consciously chose not to sue Stone Family, LLC at that

time. Thus, this Court finds that the plaintiffs’ decision to seek to amend their

complaint to sue Stone Family, LLC now is an attempt to avoid litigating their claim

against Columbia Gulf in federal court. The first Hensgens factor therefore weighs

against granting the motion to amend.

      In analyzing the second Hensgens factor, courts often examine the amount of

time between the initiation of the original state court action and the filing of the

motion to amend as well as the amount of time between removal of the case to




                                          8
federal court and the filing of the motion to amend.20 In general, a plaintiff is not

dilatory in seeking to amend his complaint if the trial has not yet been scheduled and

no significant activity beyond the pleading stage has occurred.21 The analysis is

different, however, when the proposed amendment would add a nondiverse

defendant after removal and therefore defeat diversity jurisdiction. In that situation,

a delay in making the request to amend of two months after filing the original

complaint or thirty days after the notice of removal has been found dilatory. 22

       In this case, the suit was originally filed in state court in May 2018, it was

removed in June, the plaintiffs filed their motion to remand in July, this Court

recommended denying the motion to remand in August, the recommendation was

adopted by the district court in September, and on the same day that the judgment

denying remand was filed, the plaintiffs filed the instant motion to amend. There is

no indication of bad faith or dilatory motive on the plaintiffs’ part, but the timing of



20
       Richardson v. Wal-Mart Stores Texas, LLC, 192 F.Supp.3d 719, 726-27 (S.D. Tex. 2016).
21
      Gallegos v. Safeco Ins. Co. of Indiana, No. H-09-2777, 2009 WL 4730570, at *4 (S.D.
Tex. Dec. 7, 2009).
22
        Phillips v. Delta Air Lines, Inc., 192 F. Supp. 2d 727, 729 (E.D. Tex. 2001). See, also, e.g.,
Tharpe v. Affinion Benefits Group, LLC, No. B-18-22, 2018 WL 3352940, at *5 (S.D. Tex. May
22, 2018), report and recommendation adopted, 2018 WL 3348885 (S.D. Tex. July 9, 2018)
(finding a dilatory delay when the amendment was filed more than two months after removal); see
also Wein v. Liberty Lloyds of Tex. Ins. Co., No. 15–CV–19, 2015 WL 1275915, at *6 (W.D. Tex.
Mar. 19, 2015) (noting that courts have found similar delays dilatory, especially where the plaintiff
knew of the nondiverse defendant's role in the case at the time of filing in state court and yet failed
to sue that defendant).

                                                  9
the motion to amend suggests that the proposed amendment was a reaction to and

designed to defeat the court’s denial of the plaintiff’s motion to remand. Indeed, the

memorandum in support of the motion to amend was erroneously titled

“memorandum in support of remand pursuant to Local Rule 7.6” (Rec. Doc. 24-1 at

1 [emphasis added]) even though Local Rule 7.6 addresses motions to amend

pleadings. In support of the motion to amend, the plaintiffs contended that Stone

Family, LLC is a necessary party to the litigation, but they made no effort to add

them to the lawsuit until after the court denied their motion to remand. The second

Hensgens factor therefore weighs against granting the motion to amend.

      The third Hensgens factor is whether the plaintiff will be significantly injured

if the amendment is not allowed. In analyzing this factor, courts ask “whether a

plaintiff can be afforded complete relief in the absence of the amendment.”23

Therefore, “courts consider whether the already named diverse defendant would be

unable to satisfy a future judgment.”24 Considerations of cost, judicial efficiency,

and potentially inconsistent results are also relevant in evaluating this factor.25




23
        Lowe v. Singh, No. H-10-1811, 2010 WL 3359525, at *3 (S.D. Tex. Aug. 23, 2010)
(citation omitted).
24
      Gallegos v. Safeco Ins. Co. of Indiana, 2009 WL 4730570, at *5.
25
        Porter v. Times Group, No. 16-121-JJB-RLC, 2016 WL 8257692, at *6 (M.D. La. Nov. 4,
2016), report and recommendation adopted, 2017 WL 628296 (M.D. La. Feb. 15, 2017).

                                            10
      Here, no dispute has been articulated concerning the originally-named

defendant’s ability to satisfy a judgment in the proposed defendant’s absence.

Because the proposed amended complaint does not differentiate between damages

allegedly caused by Columbia Gulf and damages allegedly caused by Stone Family,

LLC but instead alleges that all of the plaintiffs’ damages were caused by the two

defendants’ combined actions, this Court anticipates that an issue will likely arise

regarding how any damages awarded in the suit would be apportioned between the

two defendants. Therefore, having all potentially responsible parties in the same

proceeding would be an advantage for the plaintiffs. But it is not alleged that Stone

Family, LLC caused any damages independent of the actions of Columbia Gulf. In

other words, after Stone Family, LLC granted the right-of-way to Columbia Gulf,

Columbia Gulf might have decided not to conduct any operations on the property

subject to the right-of-way or Columbia Gulf might have conducted its operations in

a way that did not damage the plaintiffs. Without the allegedly tortious actions of

Columbia Gulf, there would be no basis for the lawsuit. This suggests that complete

relief can be obtained without adding Stone Family, LLC to the suit.

      Although the plaintiffs alleged that there is a lessor-lessee relationship

between them and Stone Family, LLC, they did not allege that any provision of the

lease was breached nor did they seek to enforce any provision of the lease. Similarly,

they did not allege that Stone Family, LLC acting independently of Columbia Gulf

                                         11
did anything that damaged the plaintiffs. In the event that the plaintiffs would assert

a contract claim against Stone Family, LLC, such a claim could be resolved without

involving Columbia Gulf. Therefore, there is no possibility of piecemeal litigation

or inconsistent rulings with regard to the claim articulated in the plaintiff’s petition

if Stone Family, LLC is not made a party to this lawsuit. Because a judgment against

Columbia Gulf in this lawsuit would provide the plaintiff with complete relief as to

the claims asserted by the plaintiffs even without the inclusion of Stone Family, LLC

in the lawsuit, this Court finds that the third factor does not favor granting the motion

to amend.

       Under the fourth Hensgens factor, a court must consider any other factors

bearing on the equities. “Although equitable factors include whether granting leave

to amend would deprive a defendant of a properly invoked federal forum and. . .

result in parallel state court proceedings. . . these factors are likely to be present

whenever a plaintiff in a removed case seeks to add a nondiverse defendant.”26 One

of the parties to the suit will not be able to litigate in its chosen forum, but this Court

finds that neither party would be unduly prejudiced thereby. Both the state court

where the suit originated and the federal forum are capable of resolving the issues

presented in the lawsuit. Furthermore, this litigation remains in an early stage, with



26
       Gallegos v. Safeco Ins. Co. of Indiana, 2009 WL 4730570 at *5 (internal citations omitted).

                                               12
very little motion practice accomplished and a trial date more than a year away.

Balancing Columbia Gulf’s interest in maintaining a federal forum with the

plaintiffs’ competing interest in litigating in their chosen state-court forum, the final

factor is neutral.

       Accordingly, this Court finds, after balancing the relevant concerns of the

parties in light of the analysis required by the Fifth Circuit, that the better course of

action would be to deny the plaintiffs’ motion and proceed with the litigation of this

lawsuit against Columbia Gulf in this forum.

                                      Conclusion

       For the reasons fully explained above,

       IT IS ORDERED that the plaintiffs’ motion to amend their complaint (Rec.

Doc. 24) is DENIED.

       IT IS FURTHER ORDERED that the oral argument on the plaintiffs’ motion

to amend their complaint, which was previously scheduled for November 29, 2018,

is CANCELLED.

       Signed at Lafayette, Louisiana, this 29th day of October 2018.


                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                           13
